Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 1, 2021

                                     No. 04-20-00530-CV

                                  Abelardo G. GONZALEZ,
                                          Appellant

                                               v.

                            Isidro R. ALANIZ and Pedro Morales,
                                         Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020CVK001190D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

        On January 22, 2021, Appellant filed a motion notifying this court that the clerk and
reporter had not yet filed the clerk’s and reporter’s records as requested. The motion asked this
court to order the clerk and reporter to file their records.

       On November 3, 2020, the clerk filed the clerk’s record. On or about January 13, 2021,
this court advised the reporter to file the record by February 12, 2021. Appellant’s motion is
MOOT.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court